Citation Nr: 0310758	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-20 615A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a disability rating greater than 30 percent 
for schizophrenia reaction.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The veteran had active duty from August 1963 to April 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to a disability rating in excess of 
30 percent for schizophrenia reaction.  The veteran perfected 
an appeal of that decision.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, obtained all relevant evidence 
identified by the veteran, and provided him VA examinations 
in order to assist him in substantiating his claim for VA 
compensation benefits.

2.  The veteran's psychiatric disorder is manifested by 
deficiencies in most areas due to periodic depression with 
suicidal ideation; the equivalent of obsessional rituals 
which interfere with routine activities; nearly continuous 
anxiety and/or depression that affect his ability to function 
independently, appropriately, and effectively; impaired 
impulse control with threats of violence; difficulty in 
adapting to stressful circumstances; and the inability to 
establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for a 70 percent disability rating for 
schizophrenia reaction have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.126, 
4.130, Diagnostic Code 9204 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service-connected psychiatric 
disorder warrants a disability rating in excess of 30 percent 
because he is constantly depressed and irritable and cannot 
tolerate the stress of a work environment.
The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the laws and regulation apply to the veteran's 
claim.  See, in general, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002)); Dyment 
v. Principi, 287 F.3d 1377, 1385 (Fed. Cir. 2002); 38 C.F.R. 
§ 3.159 (2002).  The Board further finds that development of 
the issue on appeal has proceeded in accordance with the laws 
and regulation.  

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The RO provided the veteran a statement of the case in 
October 2000 and supplemental statements of the case in 
January 2001, November 2001, and May 2002.  In those 
documents the RO informed the veteran of the regulatory 
requirements for establishing entitlement to a higher rating, 
and the rationale for determining that the evidence he had 
then submitted did not show that those requirements were met.  
In the May 2002 supplemental statement of the case the RO 
provided the veteran the provisions of 38 C.F.R. § 3.159 
pertaining to VA's duty to notify him of the evidence needed 
to substantiate his claim, and the relative responsibilities 
of the veteran and VA in developing the evidence.

In a May 2001 notice the RO informed him of the provisions of 
the VCAA, the evidence required to support his claim, and the 
relative obligations of the veteran and VA in developing the 
evidence.  The RO instructed him to identify any evidence 
that was relevant to his claim, and to provide signed 
authorizations for each medical care provider so that VA 
could obtain that evidence on his behalf.  The RO informed 
him that although VA would make reasonable efforts to obtain 
the evidence he identified, it was ultimately his 
responsibility to provide the evidence in support of his 
claim.  Although the May 2001 notice referenced a claim for 
service connection, rather than a higher rating, in that 
notice the RO nonetheless informed the veteran of his 
responsibility of identifying medical evidence that would 
substantiate his appeal, or to submit that evidence to the 
RO.  The Board finds, therefore, that the May 2001 notice, 
together with the statement of the case and supplemental 
statements of the case, are sufficient to inform the veteran 
of the evidence needed to substantiate his claim.

Duty to Assist

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VA's duty includes making 
efforts to obtain his service medical records, if relevant to 
the claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  
38 C.F.R. § 3.159(c) (2002).  

The RO has obtained the VA treatment records the veteran 
identified, and provided him VA psychiatric examinations in 
January and June 2001.  The veteran presented hearing 
testimony before the RO Decision Review Officer in March 
2002, and before the undersigned in January 2003.  The 
veteran and his representative have been accorded the 
opportunity to present evidence and argument, and have done 
so.  The veteran has not indicated the existence of any other 
evidence that is relevant to his appeal.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of the veteran's claim and that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating his claim.  Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).
Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2002).

When evaluating a mental disorder, consideration should be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating shall be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  When evaluating 
the level of disability from a mental disorder the extent of 
social impairment should be considered, but the rating cannot 
be based solely on social impairment.  38 C.F.R. § 4.126 
(2002).

The General Rating Formula for Mental Disorders specifies 
that a 100 percent disability rating applies if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9204 (2002).

A 70 percent disability rating is provided if the mental 
disorder is manifested by occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9204 (2002).

A 50 percent disability rating applies if the mental disorder 
is manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9204 (2002).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  When there is an approximate balance 
of positive and negative evidence regarding the merits of a 
material issue, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3 (2002).  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that "when the positive and negative evidence relating to a 
veteran's claim are in 'approximate balance,' thereby 
creating a 'reasonable doubt' as to the merits of his or her 
claim, the veteran must prevail."  Ortiz v. Principi, 
274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.
Factual Background

The medical evidence indicates that the veteran has received 
ongoing medication for the treatment of his psychiatric 
symptoms for many years.  He also has a number of chronic 
medical problems, including osteoarthritis, chronic 
obstructive pulmonary disease, and coronary artery disease.

He was hospitalized in March 2000 due to a depressed mood and 
threats of homicide against his wife.  He then reported an 
increase in depression over the previous two to three weeks 
with anhedonia and feelings of hopelessness and helplessness, 
and increasing stress due to financial difficulties and 
problems in his marriage.  He reached a point of being unable 
to tolerate the stress and threatened to kill his wife, to 
whom he had been married for 30 years.  He was then employed 
as a security officer.  

On admission to the hospital the treating psychiatrist found 
that his current Global Assessment of Functioning (GAF) score 
was 25, which is indicative of behavior influenced by 
hallucinations or delusions or serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or the 
inability to function in almost all areas (e.g., stays in bed 
all day, no job, home, or friends).  The GAF score is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995), citing the Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th Ed. 1994) (DSM-IV).  The highest GAF 
score that he had achieved in the previous year was 70, which 
represents some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  DSM-IV, page 
32.  

While hospitalized his psychiatrist noted that he had a 
history of a schizoaffective disorder and difficulty with 
anger and impulse control.  Five days following admission the 
psychiatrist found that although his affect had improved he 
continued to experience irritability by way of an abrasive 
interactional style, although he was less easily provoked.  
He also demonstrated the symptoms of a narcissistic 
personality, which contributed to his affective instability.

Nine days following admission he denied any current suicidal 
or homicidal thoughts.  He did, however, express the belief 
that his thoughts could be seen, and his speech was highly 
circumstantial.  He was not discharged from the hospital 
until he had been observed interacting with his wife, and 
demonstrated that he was able to do so without any further 
thoughts of harm towards her.  On discharge from the hospital 
his psychiatrist assigned a GAF score of 67, which represents 
mild symptoms.

In a June 2000 statement the veteran's spouse reported that 
she had noticed an increase in the veteran's symptoms several 
weeks prior to the hospitalization in March 2000.  She stated 
that there were several occasions in which she had to leave 
the house out of fear for her life.  He went through 
fluctuations in mood every two or three weeks, and had been 
unable to maintain regular employment since 1986.  In an 
October 2000 statement she reported that the VA treatment 
records did not accurately reflect the status of his 
psychiatric disorder because he got to see his psychiatrist 
so rarely, having been able to see him only once in the year 
2000.  She stated that she was prosecuting the veteran's 
appeal on his behalf because he was unable to deal with the 
stress.  She also expressed fear at how the veteran might 
respond if she completely described the extent of his 
problems.

The veteran underwent a VA psychiatric examination in January 
2001.  The examiner then noted that the veteran's psychiatric 
symptoms were more mood related than hallucinations or 
bizarre behavior.  His mood fluctuated between being "quite 
depressed," including suicidal ideation, and having his 
"thinking and motor activities speeded up."  He was 
depressed 60 percent of the time, felt normal 20 percent of 
the time, and had increased activity 20 percent of the time.  
His sleep pattern varied with his motor activity.  He lived 
with his wife and worked from 10 to 20 hours per week for a 
friend as a security guard.  He reported that he had a number 
of friends and that he attended church.  He then stated that 
he got along well with his wife.

On clinical examination the veteran was well groomed and 
oriented as to time, person, and place.  He sometimes had 
difficulty finding the right words, but was otherwise 
loquacious and verbal.  He denied any hallucinations, but 
thought about suicide when depressed.  

The examiner assessed the veteran's symptoms as a bipolar 
disorder or a schizoaffective disorder.  He assigned a GAF 
score of 55 in assessing the current level of functioning, 
which represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Carpenter, 8 Vet. App. at 242.  The examiner found, based on 
his review of the veteran's records, that the psychiatric 
disorder "waxes and wanes" in severity.  He described the 
severity of the disorder as moderate to severe, and found 
that the disorder was quite disruptive to the veteran's life, 
in that he was periodically distraught and suicidal.  

The VA treatment records disclose that in December 2000 the 
veteran reported having panic attacks several times a week 
for the previous six months.  His medication was then 
adjusted, with the addition of a medication for the panic 
attacks.  When seen again in February 2001 he was very 
agitated and upset, with an angry affect, following the VA 
examination in January 2001.  He refused to take any more 
psychiatric medications, attributing his problems to the 
medications, and got up and walked out of the treatment 
provider's office.  

In a March 2001 statement the veteran reported that he was 
then unable to work, and that he had no friends because he 
did not like to be around people.  He denied ever being 
happy.  He requested an additional examination, and claimed 
that he did not receive a "good" examination in January 2001.

When seen by his psychiatrist in April 2001 he was again 
taking his medication.  He then reported feeling "okay" some 
days, but sedated on other days.  He was calm and 
cooperative, and demonstrated no irritability.  The 
psychiatrist then made additional adjustments in his 
medication.

The veteran was provided an additional VA psychiatric 
examination in June 2001.  He then reported that he worked 
25 hours a week as a security guard, but that he was able to 
maintain his job only because he worked for a sympathetic 
friend who was aware of his illness.  He initially stated 
that he got along well with his wife, but then stated that he 
had been hospitalized after threatening to kill her.  The 
examiner noted that as their conversation progressed, it 
became apparent that the veteran was very stubborn and 
difficult to get along with.  The veteran stated that he had 
some acquaintances, but no close friends.  When asked how he 
spent his time he reported that he did some yard work, but 
nothing heavy.  He and his spouse ate out once a week and 
went to church twice a week, if he felt like it, and he went 
to Lions Club meetings once a month to say the prayer for 
them.

On clinical examination he was alert, oriented, and 
attentive, although his mood was dysphoric and irritable.  He 
was very verbose in his speech, and became very irritated 
whenever the examiner tried to control the course of the 
interview.  He also did not want to give any information that 
he perceived as being unnecessary for the examination.  The 
examiner described his behavior as "rather difficult," in 
that he wanted to elaborate on the subjects he chose and did 
not want to discuss the issues brought up by the examiner.  
His thought processes were circumstantial and tangential, but 
devoid of any hallucinations or delusions.  He denied any 
suicidal or homicidal ideation, and his memory was intact for 
immediate, recent, and remote events.  He was able to 
concentrate, but had rather limited insight into his 
condition.  

The examiner again provided an assessment of a bipolar 
disorder or schizoaffective disorder, and assigned a GAF 
score of 55.  The examiner observed that the appellant was 
exhibiting moderate symptoms, including a mood disorder that 
was present "60 percent" of the time, that he tended to 
spend money unwisely, and that he was paranoid.  The examiner 
found that the impairment in his social and occupational 
functioning due to the schizoaffective disorder was moderate, 
but when considering the impact of his personality 
characteristics his functioning was more impaired.  

In a June 2001 statement the veteran's spouse again reported 
that he had had difficulty adjusting to the work environment 
since 1985.  He had held numerous jobs, but ended up quitting 
or being fired because he could not adjust.  He tried 
operating his own business installing replacement windows, 
but it would take him so long to complete a job that he was 
unable to make any money.  He was then working a few hours a 
week as a security guard, after which it took him two or 
three days to recover.  She described their social life as 
greatly impaired, in that at church or family gatherings he 
was ill tempered and argumentative over small things.  He 
went through periods of depression every two weeks and became 
very irritable if she did not respond to him in the manner he 
thought she should, to the point of directing her to use 
specific words.

He used poor judgment in handling money matters, resulting in 
them being significantly in debt.  When she confronted him 
about these problems he became angry and accusatory.  When 
depressed he spent money on things they did not need.  If she 
tried to direct his behavior, such as telling him he was 
going to be late for an appointment, he became angry and had 
a tendency to curse.  Prior to taking medication he was 
having panic attacks on a daily basis, but with the 
medication the frequency had been reduced to two or three 
times a week.  He had been violent with her on multiple 
occasions, telling her that he would kill her, causing her to 
leave home many times.  In addition, she had had to sleep in 
her car many times due to his bizarre behavior.  He also had 
frequent episodes of crying.

In a November 2001 statement the veteran's spouse reported 
that he was no longer working as a security guard because his 
medication caused difficulty staying awake.

The veteran testified at an RO hearing in March 2002 that he 
could only work about one day per week due to his psychiatric 
disorder.  He stated that he worked on Sunday, due to the 
reduced contact with others that the weekend day would afford 
him.  He also stated that he had panic attacks every day.  

During a January 2003 hearing before the undersigned the 
veteran testified that his psychiatric symptoms prevented him 
from being the type of breadwinner that he wanted to be.  
When working he had difficulty getting anything done because 
of his moods, pressure, and difficulty completing a task.  He 
felt uncomfortable in church (he had had to give up his own 
ministry), was easily fatigued, and constantly ruminated 
about what he should or should not say or do.  He stated that 
he spent a lot of time just thinking, and he described 
himself as a "deep thinker and a big thinker and a wise and 
broad thinker."  He frequently wore himself out just trying 
to find the right place to sit, and could not relax.  He 
slept five or six hours a night, and woke every morning 
worrying about what needed to be done that day, including his 
finances.  He described his thoughts as slow, and stated that 
he often felt "fuzzy headed."  He had tried to get into see 
his psychiatrist because he felt a great deal of pressure 
about coming to the hearing, but was unable to see him.  He 
stated that he was dependent on his wife 80 percent of the 
time.

His spouse testified that he was unable to tolerate any 
amount of pressure.  He lost his employment in July 2002 
because of the manner in which he had responded to a 
superior.  He was also falling asleep on the way home from 
work due to the medication he had to take.  He also stopped 
going to church because he fell asleep.  He was unable to 
relax and be comfortable in a social situation.  He had 
episodes in which he felt as if he was losing control.

Analysis

A 70 percent disability rating is applicable if the 
manifestations of the veteran's psychiatric disorder result 
in occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood.  38 C.F.R. § 4.130, Diagnostic Code 9204.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that the symptoms listed in the General 
Rating Formula for Mental Disorders are only examples, and 
the presence of all, or even some, of those criteria is not 
required to establish entitlement to the specified rating.  
In rating a mental disability VA is required to consider all 
symptoms that affect social and occupational functioning and 
determine whether the demonstrated symptoms are equivalent to 
deficiencies in most areas of social and occupational 
functioning.  Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).

The evidence indicates that at least part of the impairment 
of the veteran's social and occupational functioning may be 
due to a personality disorder, not the service-connected 
schizophrenia reaction.  The manifestations of the 
personality disorder have not, however, been clearly 
distinguished from those of the schizophrenia reaction.  If 
the manifestations of the personality disorder cannot be 
clearly distinguished from those of the service-connected 
psychiatric disorder, all of the psychiatric symptoms may be 
considered in determining the severity of the service-
connected disability.  Mittleider v. West, 11 Vet. App. 181 
(1998) (per curium).  The Board will, therefore, consider all 
of the psychiatric symptoms in determining the appropriate 
rating.

The evidence shows that the veteran experiences periodic 
depression with suicidal ideation.  He also experiences 
excessive worry over routine matters, and has difficulty 
completing tasks due to persistent ruminations over doing or 
saying the right thing, which are equivalent to obsessional 
rituals which interfere with routine activities.  He has 
panic attacks two or three times a week and has nearly 
continuous anxiety or depression that affect his ability to 
function independently, appropriately, and effectively.  He 
has demonstrated impaired impulse control, in that he 
threatened violence against his spouse on multiple occasions 
and threatened to kill her in March 2000, resulting in his 
hospitalization.  He also has difficulty in adapting to 
stressful circumstances, including work, in that he avoids 
social interaction due to irritability and has had difficulty 
maintaining employment for several years.  He apparently has 
not been able to establish and maintain effective 
relationships because he has no social contacts, and his 
relationship with his spouse has been seriously affected by 
his irritability and threats of harm.  The Board finds, 
therefore, that the criteria for a 70 percent disability 
rating have been met.

While finding that the criteria for a 70 percent rating are 
met, the Board must also determine whether the criteria for a 
rating in excess of that being assigned is warranted.  
Shoemaker v. Derwinski, 3 Vet. App. 248, 253 (1992).  In this 
case the evidence does not show that the manifestations of 
the veteran's psychiatric disorder result in total 
occupational and social impairment to warrant the assignment 
of a 100 percent schedular rating.  He has not demonstrated 
the manifestations expressly shown in the rating criteria for 
the 100 percent rating, or any other manifestations that can 
be considered equivalent to the stated criteria.  Mauerhan, 
16 Vet. App. at 442.

Although the veteran has demonstrated circumstantial and 
tangential speech, there is no evidence that he suffers any 
impairment in his thought processes and he is able to 
communicate.  None of the evidence reflects any findings 
indicative of delusions or hallucinations.  He has 
demonstrated anger and irritability, but such traits do not 
represent grossly inappropriate behavior.  He has threatened 
harm to his spouse on multiple occasions but such threats 
have been only intermittent, not persistent.  His spouse 
testified that he is able to perform the activities of daily 
living, including maintenance of personal hygiene.  On 
examination he has consistently been oriented, and has no 
documented memory deficit.  For these reasons the Board finds 
that the criteria for a 100 percent schedular rating are not 
met.




ORDER

A 70 percent disability rating is granted for schizophrenia 
reaction, subject to the laws and regulations governing the 
payment of monetary awards.


REMAND

In regulations that became effective in February 2002, the 
Board was given the authority to develop additional evidence 
in support of an appeal of an RO decision without remanding 
the appeal to the RO.  See 38 C.F.R. §§ 19.9, 20.1304 (2002).  
In a decision issued May 1, 2003, the Federal Circuit 
invalidated those regulations, to the extent that they 
allowed the Board to consider newly developed evidence in the 
first instance without waiver of the veteran's right to have 
that evidence first considered by the RO.  See Disabled 
American Veterans, et. al., v. Secretary of Veterans Affairs, 
Nos. 02-7304, 02-7305, 02-7316 (Fed. Cir. May 1, 2003).  For 
this reason the issue of the veteran's entitlement to a total 
rating based on unemployability is being remanded to the RO 
to cure any procedural defect related to VA's duty to notify 
him of the evidence required to substantiate that claim, and 
for the development of additional evidence that may be 
relevant to the claim.

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.    38 C.F.R. § 4.16 (2002).  
If the veteran has submitted a claim for a higher rating and 
also submits evidence showing that he is unemployable due to 
his service-connected disability, VA must consider the 
applicability of entitlement to a total disability rating 
based on individual unemployability.  Roberson v. Principi, 
251 F.3d 1378, 1384 (Fed. Cir. 2001).  

In this decision the Board has assigned a 70 percent 
disability rating for the service-connected schizophrenia 
reaction.  In addition to the service-connected psychiatric 
disorder the veteran has multiple physical impairments, for 
which service connection has not been established, that 
affect his employability.  It is not clear from the evidence 
of record whether the psychiatric disorder alone, excluding 
any physical disabilities, would preclude the veteran from 
maintaining substantially gainful employment.  This issue is, 
therefore, being remanded to the RO for additional 
development and adjudication of that issue.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5103 and 5103A (West 2002) 
is completed.  See also Disabled American 
Veterans, et. al., v. Secretary of 
Veterans Affairs, Nos. 02-7304, 02-7305, 
02-7316, slip op. at 24-26 (Fed. Cir. May 
1, 2003); 38 C.F.R. § 3.159 (2002).

2.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for a psychiatric 
disorder since January 2002.  After 
securing any necessary release, the RO 
should obtain copies of such records that 
are not in file.  If the RO is not able 
to obtain the identified records, the 
claims file should be documented to that 
effect.

3.  The RO should also provide the 
veteran a VA psychiatric examination in 
order to obtain a medical opinion on the 
extent to which his psychiatric 
disability prevents him from engaging in 
substantially gainful employment.  The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination, and its receipt and 
review should be acknowledged in the 
examination report.  The examination 
should include any diagnostic tests or 
studies that are deemed necessary for an 
accurate assessment, and the examiner 
should review the results of any testing 
prior to completion of the report.

The examiner should conduct a psychiatric 
examination and provide a diagnosis for 
any pathology found.  Based on the 
results of the examination, the available 
medical evidence, and sound medical 
principles, the examiner should also 
describe all of the functional 
limitations resulting from the 
psychiatric disability and determine what 
affect those functional limitations would 
have on the veteran's employability.  
Specifically, the examiner should provide 
an opinion on whether the psychiatric 
disability prevents him from engaging in 
substantially gainful employment.  The 
examiner should provide the rationale for 
his/her opinion.

4.  The RO should then review the claims 
file to ensure that all of the required 
notices have been sent to the veteran, 
that all available evidence designated by 
the veteran has been obtained, and that 
the veteran has been notified of any 
evidence that could not be obtained.  The 
RO should also ensure that all of the 
above requested development has been 
completed.  In particular, the RO should 
ensure that the requested examination and 
opinion are in compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should adjudicate the issue of 
entitlement to a total rating based on 
individual unemployability.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




____________________________________________
	N.W. Fabian
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

